   Case 2:21-cv-00016-MV-LF Document 1 Filed 01/06/21 Page 1 of 3
                                                                                    t   u Mrr"/L t=
                                        uNrrED   rrll,ffi#",J,]i,'r
                                         ALBUQLJi-i.''!.;::'   r...'   ir,lEXICC)
                                                                                                *   &o

           ru tuA0 rr1 ;f               mny'Cl rrl1 ecN                                 #;
. tArri&irut Vau ::l*r*J Itrrcqa,r*,d$uoru AN
  :rr{   cud *J*'f ''*,-,i,r.r'i-. {:;,K-#3}5t[A d lo"r #
                      +\
                                    "
                                                          eq*u{-                        s
 ]pgs€rtr be6 ts An &o Ar..r i*vv1 A ta TA^* uta I
. t{aus*:rl xu "i'}otg NJe-K'* pnil To we, wAs.TAKerU
   -Ii mecl lcaL where 'They ffttt^tl uu* lte wA,{
   dl


    gc.srf'ru&
    I
        dl
                 lt Caviol -t1'*ierlicoL lve gl*c-4eC
   'ffi pJ*ce !'l ,'r'r.i #tJ$u/ara^;-[ ;h)e a*l' Je,*r* h,m
  br*"* Ti Tiha ur*i* , u,r.,A e.rs he r u*e.o rl el *; '/A
  irac#le        is f o.i s\ :; ."*e I I l.:, S f **h i.r",, *i, yr.'e
                 ;.[ Fr h
. "rJrra*tjo Ii:e- /ourVlral Sep*r^'1 es,0ur pcr:l la,1c(
    .\ I hJtq h+ n,ul iLn,l c-r*wt€- * ,,, 1df h'o w t're *ix&+e
  *lAa-f
  hi *1 + utiouqn,ur".ut i nr.*-, tslterv 6orj, *uL t"r+ *.R.
..-\c;tcci n'- irri i'.ej'it Cav,d'- tq / suma"**g
  ;*"r,iC uf PASI-f r;re- /,t;i -t: et*d, vtll.Ugd t# CIu{sr:+tru4
 -Jrlny( illkp             ,.rir;,,.*it.   s-,rd y-o'l 5,a,i"t
                   1,,,/
                    t                                          Jn4
             ;.; g-t'; l' - J;ir'- i ll;',=,rl
., l* {,rl'L-l                            ,Ache*   , C&unrl\.!L,:r' . I .l}
            lar/t,
  A Cou'tllg cr-t N urJe ="r*,lr.r-l utu'€nc, ptt,ssrrvl a# meJ r
    ALL Tlhel "7o jil lllr. ,.'r*i ;t!.1 r,td.oiu*{;t}t{'-rA4+ uuL.
   hae) A ttd fit?ttt,j i* lel, u co'u td s*leef -rt n,,6A*
   ffi h*# pr*ir-.r l.Fl tt,l ,l 5{* mnt}, s,,v.*'lA-A'l*do :rve
.. beerrl Urrvrr*, -,oi S j.* ,l x dnr* llut r w lhe Catlse, o*
  *i-ho* 7 [:,,
.                t I "** t -r h/ A yy]e Ai crn,L r-c.iuu'flrl t a
   Fallrq^/ Th e\u p'/,b*,a^L A -d n*, r i i arrc,*t beerl
   Sg-ur* Hl"i ',itre tj,*oL I[-]'i 3,tr uf           6 J,*y s ruo* j
   yrn'1 6Jd,rnih*-*tg t-+/trS,1.r-1 *,€--ki 'S:n*"i A,of/'7b ,8,*SA
   h,.;",'j u*ifec. il-str;,-*.aL '?,jre *yi,h-f ,t{ J;.").1-Aa
    CqLtss he trtuld*-T Sr**.f ,&, Tlc i C^ne **rt/ Jifive
                    Case 2:21-cv-00016-MV-LF Document 1 Filed 01/06/21 Page 2 of 3




            t  "T"iie- Lavi el " t *t i *-s* a*-t tl Jlr p't *1'*
41,,{,n*
       fgas,    *                                                     -t r.*urrtf,*
 o4*f        J-iue nt;J L,t-r&lo* !!rooe.l ,.* r, C$rr4.tr,rl,";t iFJft,, *T,
t,,*l rh."\ x- h aue i l r*"t *1"*i^-etA y;uEi*l ]#s f' :r;r *,.,1
gi ,'d Jlrr 1tt€, larnc, tJf fuegryl,'*ue. .t' :{*.r'I 'ti'tC [ ,: ; t
                                                                                                '


&i,-,\' Aecurr.4*, ."*'.,-i,{sr-',1, h^.1 nLL"th*, S,nr{.#*}j s"'l'
0eU'tA * tq r-u*
                        'at: i       L *eSterdl 7-* Jaty l# *.3s * H*p
                               '',,c
At ff .#* plrrl *l he'1,€,x,"rl      .*ttfr, l";r,rq l*, I wr I t ipr* ***ld Jtr*
 r.-;  ., '\+r # r.Je{:{i ,i *,Jr I tcl r; -J r-r "Iir r * b^}#*'*ep-.Jr*-
        :iE'j
  3u' iuu* r-iL#i-i,'.: W1 eol',*+L s-.l a{t )twr*,*-}l
';.-.tJt-rt{f . \=1af*a l"               ,i
                                              'i--.}'.$i   i ii',:rq'l*U
                                                                "
                                                                                         I

                                                                       . [ $--J'tt4L]"
                                                                 9t.
                                                                                         1-.J
                                                                                        o1755'-t
                                                                             r.L '
                                                           L='. *'ii.r..+; f    F*-rj-i+ I il,?.{ j
                                                            .S hj llt d ,r- $) , d J* n."y;.*& .E'i
                                                           ka E Crlrct' u&* lilfl-;i:*-*
                                                                                      f,C',*# {l
Case 2:21-cv-00016-MV-LF Document 1 Filed 01/06/21 Page 3 of 3


                                                                                                  ,. L" f)
                                                                                                  ,:,    9'
                                                                                                  --fa {
                                                                                              :-''
                                                                                              :1.. r{,                     ;
                                                                                                  /#
                                                                                                              it       *F
                                                                                             -s             -?r
                                                                                                :i                   *ei
                                                                                              ,'. .' ;,
                                                                                              .-       4@_-

                                                                                              *:
                                                                                             .,

                                                                                            :' {, "*;
                                                                                            ;:.o       'r

                                                                                                            'i-\''
                                                                                                               I
                                                                                                                       lY?
                                                                                              ''                     t-;-r
                                                                                                                      -f:.
                                                                                            ;1 ,e
                                                                                 9tr1".3.
                                                                              ;;.: $Tr
                                                                                7-2-    *   :j-
                                                                   ? t*
                                                                    ezi?E     :n                                           qT



                                                                   ae i,\u&:;; s
                                                                   '?t a?",fi
                               r*{!l
                               rE -..i+..
                                                                     I*
                                                                        q8e
                                                                        9
                                                                         tb
                                                                        (f)
                              (t!        iij
                              f:*., 6Ir                                           L
                              ; i'lr!                          -tF       att
                              bj                                         Ll'
                               \':-, n lil
                                       ...t                   c*
                                                              L
                                                                                  rn
                                                                                  v'
                                    +.
                                       ,tri,
                                                              d't-
                                                                         {.tl
                               r"                             v
                               \,        i"l
                                         ii                   il,ri";   L'r, G
                                                           '*;4
                               -)l
                               \->
                                         iri                  'i;       rkL
                                                                        B+
                                                                                  d4


                               h                             "f-'!\,
                                                              *i
                                                     ,.%
                                                           L,,bl
                                                                        3'--
                                    _=
                                    !-
                                    t-                      ;"                   f&.
                                                                        .* ?      'i;r'
                                         ='                   Z-
                                         :.                   (a
                                                              \..
                                          =                 *:t
                                          =:   *.;          u
                                         :=:     :r", 5f
                                          I        t -",}
                                                            o"-
                                         ?'    ".i

                                         -:.   .i",u fl\,
                                         J     .\:
                                               'i.)
                                         €:
                                         :::
                                         =:
